REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. 
All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer has overcome the double patenting rejection.
The closest prior art is the previously cited ‘495 reference. 
‘495 teaches similar compounds as claimed but does not teach at least one nitrogen bonded directly to a cycloalkyl group wherein the cycloalkyl is bonded to a polymer backbone through a carboxylic ester group as required by claims 1, 10, & 16. The closest that ‘495 teaches are 
    PNG
    media_image1.png
    205
    108
    media_image1.png
    Greyscale
(see pg 12, ‘495) and 
    PNG
    media_image2.png
    170
    90
    media_image2.png
    Greyscale
 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/James M Mellott/Primary Examiner, Art Unit 1759